DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,726,877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim21 recites a method for generating a compression invariant motion timeline for a video, comprising: repeating for each second in the video; identifying each frame in a given second by repeating for each frame in a given second; reading the frame header, extracting the frame size and a frame type, and determining the frame type, calculating and storing a motion value for the second based on the extracted frame sizes and frame types for the second; and
creating the timeline using each motion value for each second.
Claim28 recites a system for generating a compression invariant motion timeline for a video, comprising: a processor; and a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to execute a method for generating a compression invariant motion timeline for a video, comprising; repeating for each second in the video; identifying each frame in a given second by repeating for each frame in a given second; reading the frame header, extracting the frame size and a frame type, and determining the frame type, calculating and storing a motion value for the second based 07 the extracted frame sizes and frame types for the second; and creating the timeline using each motion value for each second.
Claim35 recites a non-transitory computer readable medium programmed with computer readable code that upon execution by a processor causes the processor to execute a method for generating a compression invariant motion timeline for a video, comprising: repeating for each second in the video; identifying each frame in a given second by repeating for each frame in a given second; reading the frame header, extracting the frame size and a frame type, and determining the frame type, calculating and storing a motion value for the second based on the extracted frame sizes and frame types for the second; and creating the timeline using each motion value for each second.
The closest prior art, Bebbington et al US 2014/0184731, either singularly or in combination fails to anticipate or render the underline limitation obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484